IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00191-CV

BRENT ALAN MCLEAN,
                                                            Appellant
v.

BRAD LIVINGSTON, ET AL,
                                                            Appellee



                           From the 18th District Court
                             Johnson County, Texas
                           Trial Court No. C201400101


                                       ORDER


       This case has become stalled because we cannot communicate with the appellant

or get the appellant to comply with the Court’s orders, respond to the notices from the

Clerk, or comply with the Rules of Appellate Procedure. Accordingly, this is our final

order in this proceeding before we dismiss the appeal for want of prosecution. See TEX.

R. APP. P. 42.3(b).

       The appellant, Brent Alan McLean, is ordered to file, within 14 days of the date of
this order, a status report with the Court that provides an address at which he can be

served with pleadings, orders, and notices. The address must also be served on the

appellees through counsel that has appeared on their behalf, as follows:

                                  Carol M. Garcia
                                  P.O. Box 12548
                                  Capitol Station
                                  Austin, TX 78711

Proof of service of the status report must be made as required by Rule 9.6(d), and (e) of

the Texas Rules of Appellate Procedure.

       The status report must also identify any issues McLean believes to be unresolved

other than the designation of new lead counsel, the brief due from appellees, and the

merits of the appeal. Further, the status report must acknowledge that appellant desires

to proceed with the appeal.

       Failure to comply with this order will result in the dismissal of this proceeding

without further notice.

       The Clerk of this Court is ordered to send this order to McLean at each of the

following addresses by regular first class mail in addition to sending a copy to counsel

for appellees as the address indicated above.

       McLean’s addresses to which this order must be sent are:

       1. Last known prison address:

              TDCJ#663292
              Boyd Unit
              200 Spur 113
McLean v. Livingston                                                               Page 2
              Teague, TX 75860-5174

       2. Address provided by McLean prior to his release:

              105 East College Ave.
              P.O. Box 625
              Princeton, TX 75407-0625

       3. Address provided by Attorney General’s Office to which McLean was
          reportedly released:

              TDCJ#663292
              Dallas Center Halfway House
              1554 E. Langdon Road
              Dallas, TX 75241



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 8, 2017




McLean v. Livingston                                                          Page 3